DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Groups II-III are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design. Election was made without traverse in the reply filed on 09/21/2022.

3.	The claim is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claim is indefinite because the drawing disclosure shows poor quality, with areas of low resolution, pixilation, not well-defined lines and features of the claim are not clearly disclosed. These conditions are observed in all the figures. 
Because of the poor quality shown in the drawings, it is not clear to the examiner if features of the claim are shown in full lines or broken lines. Additionally, the broken lines in the Figures are too densely populated. Features of the claim on the rear also seem broken but in other areas of the elements they seem as being full lines. For clarity of disclosure, all the broken lines must be consistent evenly spaced dashed, thin and as few in number as practicable so that they clearly distinguish from the solid lines. In the attempt to overcome this rejection, it is recommended that applicant improve the line quality, so the lines are crisp and the scope of the claim is clear. See image below for context:

    PNG
    media_image1.png
    906
    791
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    707
    679
    media_image2.png
    Greyscale



4.	In any attempt to prepare new drawings in an effort to overcome the refusal, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

5.	The claim stands refused under 35 U.S.C. 112(b) as set forth above. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER MARTI-SANTOS whose telephone number is (571)272-9005.  The examiner can normally be reached on Monday - Friday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571) 272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA RAMIREZ/Primary Examiner, Art Unit 2911                                                                                                                                                                                                        
/XMS/
Design Examiner
Art Unit 2911